J-S01044-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                   Appellee              :
                                         :
          v.                             :
                                         :
JASON A. HIBBS,                          :
                                         :
                   Appellant             :     No. 1540 EDA 2019

                   Appeal from the Order Entered May 22, 2019
               in the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0026811-2018

BEFORE:        BOWES, J., KUNSELMAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                    Filed March 18, 2020

      Jason A. Hibbs (Appellant) appeals from the May 22, 2019 order

denying his petition for a writ of certiorari to the Court of Common Pleas of

Philadelphia County (Court of Common Pleas). Upon review, we vacate the

order and remand for proceedings consistent with this memorandum.

      By way of background, on October 19, 2018, the Commonwealth filed

a criminal complaint in the Municipal Court of Philadelphia, charging

Appellant with one count of driving under the influence (DUI). On February

19, 2019, in the Municipal Court of Philadelphia, Appellant litigated a motion

to suppress, inter alia, the results of a blood analysis. Specifically, Appellant

argued that his consent to the blood draw was not voluntary because he

alleged he “had been in and out of consciousness after a serious car wreck,

was handcuffed to a hospital bed when he came to, was surrounded by at


*Retired Senior Judge assigned to the Superior Court.
J-S01044-20

least three police officers, was threatened with jail time should he refuse to

sign the consent form, and was denied water to drink before signing[.]”

Appellant’s Brief at 3. At the conclusion of the hearing, the municipal court

denied Appellant’s motion.1   We set forth the municipal court’s findings of

fact and conclusions of law verbatim as follows.

            Reasonable suspicion and probable cause, blood and
      statement denied.      I adopt the officer’s[2] testimony and
      [Appellant’s] testimony as my findings of fact.

            As to my findings of law I adopt the Commonwealth’s
      argument. Let me put a few things on the record. I was
      thinking this case would be like Commonwealth v. Pena[, a
      non-precedential case wherein the Superior Court affirmed the
      municipal court’s] granting of a [m]otion to suppress [] where
      [Pena] suffered a concussion and [] the blood was taken.

            The big difference here is [Appellant] is able to tell me
      chapter and verse what happened that day so I can’t rule under
      Pena [] because he was apparently up. I asked the questions
      on the protocol for the concussion because [] Pena was
      apparently concussed in that case but [Appellant] gave a
      beautiful chapter and verse of what happened at the hospital.
      Everything is denied.

N.T., 2/19/2019, at 33-34.




1 Following the suppression hearing, the Commonwealth was granted
permission to amend the information to include two counts of DUI, 75
Pa.C.S. §§ 3802(d)(1), (d)(2). N.T., 2/19/2019, at 34-35.
2 We note that two officers testified at the suppression hearing. The
municipal court’s lack of clarity in its findings of fact, as discussed infra,
renders it impossible for this Court to tell whether this was a typographical
error (that should have placed the apostrophe at the end of “officers”) or if
the court was adopting the testimony of only one of the officers.

                                    -2-
J-S01044-20

      Following a very short, stipulated bench trial, the municipal court

found Appellant guilty.     N.T., 2/19/2019, at 36.    On February 26, 2019,

Appellant was sentenced to a term of incarceration of 72 to 144 hours,

concurrent with five months of probation.3

      On March 6, 2019, Appellant filed a petition for writ of certiorari to the

Court of Common Pleas. On May 22, 2019, a hearing on the petition was

held. The Court of Common Pleas reviewed the municipal court’s findings of

fact and conclusions of law, noting that the findings of fact were unhelpful,

especially because the adopted testimony was “in some respects []

completely inconsistent.”    N.T., 5/22/2019, at 11.    Nonetheless, it denied

Appellant’s petition because it did not “see enough in this record for [the

Court of Common Pleas] to reverse the finding of the judge who saw and

heard all of this evidence.” Id. at 12.

      This timely-filed appeal followed.4    On appeal, Appellant argues that

the Court of Common Pleas erred in affirming the municipal court’s denial of

his motion to suppress.




3  Appellant’s sentence was imposed at his conviction for 75 Pa.C.S.
§ 3802(d)(2). His conviction at subsection (d)(1) merged with his conviction
at subsection (d)(2) for sentencing.

4 Both Appellant and the Court of Common Pleas have complied with
Pa.R.A.P. 1925.

                                     -3-
J-S01044-20

     In reviewing this claim, which is unique to Philadelphia County, we are

guided by this Court’s decision in Commonwealth v. Neal, 151 A.3d 1068

(Pa. Super. 2016).

     A suppression hearing is an evidentiary proceeding in which “the
     Commonwealth shall have the burden of going forward with the
     evidence and of establishing that the challenged evidence was
     not obtained in violation of the defendant’s rights. The defendant
     may testify at such hearing ….” Pa.R.Crim.P. 581(H). At the
     conclusion of the suppression hearing, “the judge shall enter on
     the record a statement of findings of fact and conclusions of law
     as to whether the evidence was obtained in violation of the
     defendant’s rights, or in violation of these rules or any statute,
     and shall make an order granting or denying the relief sought.”
     Pa.R.Crim.P. 581(I).

     When the Municipal Court (1) denies a motion to suppress, (2)
     finds the defendant guilty of a crime, and (3) imposes sentence,
     the defendant has the right either to request a trial de novo or to
     file a petition for a writ of certiorari in the Court of Common
     Pleas of Philadelphia County. Pa.R.Crim.P. 1006(1)(a). If the
     defendant files a certiorari petition challenging the denial of a
     suppression motion, the Court of Common Pleas of Philadelphia
     County sits as an appellate court and reviews the record of the
     suppression hearing in the Municipal Court. Importantly, when
     performing this appellate review, the Court of Common Pleas of
     Philadelphia County applies precisely the same standard that the
     Superior Court applies in appeals from common pleas court
     orders denying motions to suppress. Specifically,

           [the court of common pleas] is limited to
           determining whether the suppression court’s factual
           findings are supported by the record and whether
           the legal conclusions drawn from those facts are
           correct. Because the Commonwealth prevailed before
           the suppression court, [the court of common pleas]
           may     consider   only    the    evidence   of   the
           Commonwealth and so much of the evidence for the
           defense as remains uncontradicted when read in the
           context of the record as a whole. Where the
           suppression court’s factual findings are supported by
           the record, [the court of common pleas is] bound by

                                    -4-
J-S01044-20


            [those] findings and may reverse only if the court’s
            legal conclusions are erroneous. Where ... the appeal
            of the determination of the suppression court turns
            on allegations of legal error, the suppression court’s
            legal conclusions are not binding on the court [of
            common pleas], whose duty it is to determine if the
            suppression court properly applied the law to the
            facts. Thus, the conclusions of law of the court[ ]
            below are subject to [ ] plenary review.

Neal, 151 A.3d at 1070-71 (some citations omitted).

      In Neal, the municipal court denied Neal’s motion to suppress without

entering any findings of fact and conclusions of law. As such, because the

Court of Common Pleas could not “perform appellate review of a Municipal

Court order denying a suppression motion until the Municipal Court

enter[ed] findings of fact and conclusions of law[,]” this Court vacated the

order denying Neal’s petition for writ of certiorari and remanded for the

municipal court to enter findings of fact and conclusions of law. Id. at 1071.

      We conclude that the same remedy is required here.             As detailed

above, the municipal court purported to enter findings of fact and

conclusions of law. In its Pa.R.A.P. 1925(a) opinion, the Court of Common

Pleas states that the municipal court “accepted as true the Commonwealth’s

version of events and adopted its argument.”        Court of Common Pleas

Opinion, 8/12/2019, at 2.     However, the record indicates that while the

municipal court adopted the Commonwealth’s argument for its conclusion of

law, its findings of fact consisted of an adoption of the testimony of one or

more officers and Appellant, whose testimonies were, as noted by the Court


                                    -5-
J-S01044-20

of Common Pleas, “in some respects [] completely inconsistent.”           N.T.,

5/22/2019, at 11. See also N.T., 2/19/2019, at 33.

      We conclude that a blanket adoption of testimony offered at a hearing,

without resolving any of the inconsistencies therein, is tantamount to

entering no findings of fact at all. Moreover, notwithstanding its Pa.R.A.P.

1925(a) opinion, it is clear from the record that the Court of Common Pleas

was hampered in performing its appellate review by the municipal court’s

failure to enter specific findings of fact and conclusions of law to support its

denial of Appellant’s suppression motion. See N.T., 5/22/2019, at 11.

      Accordingly, we vacate the order denying Appellant’s petition for writ

of certiorari and remand for the municipal court to enter specific findings of

fact and conclusions of law.       Following entry of findings of fact and

conclusions of law, the Court of Common Pleas shall reconsider Appellant’s

petition for writ of certiorari.

      Order vacated.        Remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/20


                                     -6-